DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 5, 24, 41, 48, 55, 65, 67-69, 74, 78, 94, 97, 107, 118, 121, 132, 140 and 145 filed on November 3rd 2021 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments, filed 11/03/2021 are acknowledged. Claims 2, 4, 8 have been canceled in their entirety. Applicant has amended the range of the amount of capsaicin for each administered dose from 150-250 g to 175-225 g. Applicant's arguments, filed 11/03/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
  
 Claim Rejections - 35 USC § 103-Rejections Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 3, 6, 24, 41, 48, 55, 65, 69, 74 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al (US2005/0019436 published 01/27/2005).
The examiner has interpreted Morton’s neuroma as the claimed intermetatarsal neuroma in view of the title and description on [0138] in the specification.  Secondly, the examiner has interpreted the limitation of “if any additional dose of capsaicin is administered by injection into the patient’s intermetatarsal space” in step (d) of claims 1 as conditional language, which is optional, and therefore, methodologies that only demonstrate two injections of therapeutically effective amounts of capsaicin to a patient to effectively treat intermetatarsal neuroma read on the instantly claimed. Third, the examiner has interpreted that a second injection of capsaicin 16 weeks after the 1st injection to read on the phrase “no sooner than 4 months after administration of the first 
Burch teaches treating Morton’s neuroma in a human patients comprising administering a therapeutically effective amount of capsaicin via injection to the tarsal at the targeted site where pain relief is needed ([0094-0097], [0126-0127], [0135-0137] Example 9, claim 1, 27, claim 48).  
Regarding the limitation of the therapeutically effective amount of capsaicin, Burch teaches a preferable dose of 20-300 g which overlaps with the claimed 175-225 g ([0021]). Applicant is reminded of MPEP 2144.05 wherein “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 145, Burch teaches that middle aged women embody patients comprising said degenerative neuropathy ([0095-0097]).   
 Burch teaches that said regimen is effective at attenuating pain the subject for about 16 weeks ([0024]), which reads on the limitation of claim 24. 
Regarding step b and c, wherein the second dose of capsaicin is administered, Burch teaches that the aforementioned regimen of administering the therapeutically effective 20-300 g of capsaicin to treat Morton’s neuroma is repeated as many times as necessary to control the symptoms ([0138]). 
 Regarding the limitation of claim 65, Burch teaches that said injection is administered to the discrete site by penetrating the outer layer of the skin, effective to 
Regarding the limitation of claim 69, Burch teaches that local anesthetics are suitable to combine with said capsaicin regimen, wherein said anesthetic is administered prior to the injection of capsaicin ([0079], [0138], claims 1, 7 and 12). 
However, Burch does not specifically teach wherein the second injection of capsaicin is “no sooner than 3 months after the administration of the first dose of capsaicin” as required by the claims.
 While Burch is silent on the time frame of the second injection of “no sooner than 3 months after the administration of the first dose of capsaicin”, Applicant is reminded of MPEP 2144.01 wherein “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Applicant is also reminded that “[I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” 
Considering that Burch teaches that said regimen is effective at attenuating pain the subject for about 16 weeks ([0024), and that said regimen is repeated as necessary to control the symptoms ([0138]),  a skilled artisan would infer that as the 
  Regarding the limitation of claim 41, wherein any additional dose of capsaicin is administered subsequent to the 2nd dose of capsaicin is administered in a time that is about 5 months from the prior dose of capsaicin, see the examiner’s interpretation of the phrase ‘the prior dose’ above. As Burch teaches that the regimen is effective for about 16 weeks ([0024]), and is and that said regimen is repeated as necessary to control the symptoms ([0138]), the examiner has interpreted that a repeated regimen comprising a 1st administration of capsaicin, a 2nd administration of capsaicin 16 weeks after the 1st administration and a 3rd administration 16 weeks following the 2nd administration (week 33 of 52 weeks in the year) is embodied by the teachings of Burch. 33 weeks is approximately 7.7 months based on a 30 day per month calculation. Given the broadest reasonable interpretation of the phrase “about 5 months” in light of the lack of definition of what timeframe constitutes “about 5 months” in the instant specification, the 3rd administration of capsaicin occurring approximately 7.7 months following the 1st injection, is about 5 months after administration of “the prior dose”, as recited in claim 41. 
Regarding the limitation of claims 48 and 55 wherein over the duration of year, the patient receives no more than 3 doses of capsaicin by injection and wherein the methodology is effective at ameliorating pain for a duration of at least 12 months, the optimum dosing cycle and frequency of administration of capsaicin to the patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”).
Lastly, regarding the limitation of claim 74, wherein the second or any additional dose of capsaicin may be administered to the patient without administering a local anesthetic agent to the patient prior to the injection of capsaicin, said methodology is a In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
 
 
Applicant traverses the rejection of record. Applicant argues that the teachings of Burch fail to make obvious the instantly claimed methodology, as Burch does not provide any experimental results showing what reduction in pain, if any, would be achieved by administering the second dose of 200 mg of capsaicin at the time used in Applicant’s clinical study. Applicant additionally asserts that the second dose of capsaicin was superior to the reduction in average walking pain observed from the first 200 mg dose of capsaicin (a 44% reduction in pain) and such unexpected results are sufficient to overcome a prima facie case. 
  
 Response to Arguments
Applicant’s arguments, filed 11/03/2021 are acknowledged and have been carefully considered. Regarding Applicants contention that Burch does not provide an enabling disclosure for ameliorating pain due to an intermetatarsal neuroma with administration of a secondary 175-225 g dose of capsaicin 3 months following a first 175-225 g dose of capsaicin because there are no distinct working embodiments within Burch, Applicant is reminded of MPEP §2121 [R-6](l), which states, "When the In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Burch is not enabled and, thus, fails to establish a lack of operability of the cited reference.
 For the record, Applicant’s urging of non-enablement of the reference on the basis that Burch fails to provide data demonstrating efficacy or success in treating pain due to an intermetatarsal neuroma with administration of a secondary 175-225 g dose of capsaicin 3 months following a first 175-225 g dose of contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. Rather, so long as the reference provides a clear description of the invention, which, when coupled with the skilled artisan’s own knowledge, is sufficient to describe how to make and use the invention as described, the reference provides an enabled disclosure. Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of data, has not been provided in the reference. Moreover, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Applicant’s intent to discount the teaching of Burch on the grounds that the disclosure of repeated 20-300 g capsaicin administration to treat Morton’s neuroma to control the symptoms, without a working example flies in the face of what is taught in the MPEP, namely, that a reference is valid for all that it would have suggested to one of skill in the art. Additionally, note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches. 
Secondly, regarding Applicant’s surprising discovery that the administered second dose of capsaicin yields a 44% reduction in walking pain compared to the initial 200 mg capsaicin dose, and a greater than expected result is evidence of non-obviousness, the examiner has reviewed the data in the instant specification and said unexpected results fail to overcome a prima facie case for the following reasons.  
MPEP 716.02 discloses that Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  In the instant case, the treatment of Morton’s neuroma in a human patient comprising administering 20-300 g capsaicin via injection to the tarsal at the targeted site where pain relief is needed, wherein said capsaicin provides pain attenuation for 16 weeks and said regimen is 
  
Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al (US2005/0019436 published 01/27/2005) as applied to claims 1-6, 8, 24, 41, 48, 55, 65, 69, 74 and 145 in view of Bibara (US2014/0142073 published 05/22/2014). 
 As disclosed above, the teachings of Burch render obvious the treatment of patients comprising Morton’s neuroma comprising administering 20-300 g of capsaicin via injection to the tarsal at the targeted site where pain relief is needed, wherein the regimen is effective for about 16 weeks and is repeated as often as necessary to effectively treat the symptoms (abstract, [0021], [0024], [0094-0097], [0126-0127], [0135-0138], Example 9, claim 1, 27).  
However, Burch does not teach wherein the tissue is cooled prior to the administration of capsaicin (claim 67) or following the administration of capsaicin (claim 68).
Bibara teaches that cooling areas via external cooling means (ice pack) is effective at reducing painful effects from capsaicin administration ([0116]). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to cool the tissue adjacent to the intermetatarsal neuroma prior to injecting, and following injection of capsaicin to treat said neuroma in view of Bibara. Motivation to cool the tissue proximal to capsaicin’s injection site prior to an following a capsaicin injection flows logically from the fact that it was recognized in the art that cooling the tissue is effective at reducing painful effects from capsaicin administration. Accordingly, one would have been motivated to cool the tissue prior to and following capsaicin injection in order to alleviate the painful effects associated with capsaicin injections. 
 
Applicant traverses the rejection. Applicant asserts that Burch fails to teach the instantly claimed methodology and Bibara fails to cure the deficiencies of Burch. 
 
Response to Arguments
Applicant’s arguments, filed 11/03/2021 are acknowledged and have been carefully considered but remain unpersuasive. Arguments pertaining to the teachings of Burch and the rejection of claims 1, 3, 6, 24, 41, 48, 55, 65, 69, 74 and 145 have been addressed above. Next, Regarding Applicant’s contention that Bibara fails to cure the 
 
Claims 78, 94, 97, 107, 118, 121, 132 and 140 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burch et al (US2005/0019436 published 01/27/2005) as applied to claims1-6, 8, 24, 41, 48, 55, 65, 69, 74 and 145 above, in view of Diamond et al, (The Journal of Pain Vol. 7 page S41. Published 2006).
 As disclosed above, the teachings of Burch render obvious the treatment of patients comprising Morton’s neuroma comprising administering 20-300 g of capsaicin via injection to the tarsal at the targeted site where pain relief is needed, wherein the regimen is effective for about 16 weeks and is repeated as often as necessary to effectively treat the symptoms (abstract, [0021], [0024], [0094-0097], [0126-0127], [0135-0138], Example 9, claim 1, 27). 
 However, Burch does not specifically teach wherein the administered patient does not comprise wherein the patient comprises a pain level of at least 4 during 24 hours prior to capsaicin administration, or that the method achieved a reduction in pain by at least 2 on the numeric pain rating scale for at least 3 months.
Diamond teaches that administration of 100 g of capsaicin (ALGRX 4975) in the intermetatarsal space is effective at treating intermetatarsal neuroma in a phase II multicenter clinical trial. Patients comprised a pain score of at least 5.7 on an 11 point pain scale (0-10) prior to injection of capsaicin, which reads on the pain scale of instant claims 94, 97, 118, 121 and 140. As evidenced by [0140] and [0145] of the instant specification the NPRS used was an 11 point pain score measuring from 0 pain (0), to the worst possible pain ever (10) pain score.  Diamond teaches that administration of said capsaicin regimen results in a -3.5 pain score following 4 weeks after its administration (abstract).
Therefore, one of ordinary skill in the art of at the time of the invention would have found it prima facie obvious to administer the regimen of Burch to an intermetatarsal neuroma patient with a pain of at least 4 in view of Diamond. Motivation to administer said regimen to a patient with a pain of at least 4 flows logically from the fact that capsaicin therapy was recognized in the art to be effective at treat intermetatarsal neuromas in patients with an average pain score of 5.7 prior to treatment as taught by Diamond. Accordingly, a skilled artisan would have been motivated with a reasonable expectation that administration of the regimen of Burch, to an intermetatarsal neuroma patient with a pain score of at least 4, taught by Diamond, said regimen would have been effective at treating the neuropathy. 
It is noted that the combination of Burch and Diamond are silent on the capacity of the therapeutic regimen to achieve a reduction of by at least 2 on the numeric pain rating scale for a duration of at least 3 months (claim 94), 6 months (claim 97), a pain no greater than 1 for a duration of 3 months (claims 107 and 118), a pain no greater than 1 
 However, the methodology of treating Morton’s neuroma in patient comprising administration via injection to the tarsal at the targeted site where pain relief is needed a therapeutically effective amount of 20-300 g capsaicin, every 16 weeks and repeated as often as necessary has been rendered obvious by the combination of Burch and Diamond above. Properties, such as (1) wherein the regimen is able to achieve a reduction of pain by at least 2 on the numeric pain rating scale for a duration of at least 3 months or more;  (2) wherein the regimen is able to achieve a pain no greater than 1 for a duration of 3 months; or (3) wherein the patient experiences an improvement in the revised foot function index score of at least 1, within 2 weeks after administration of the 1st dose of capsaicin (claim 32) that accrue from a process step of administering the aforementioned therapeutically effective amount of 20-300 g capsaicin, every 16 weeks and repeated as often as necessary are considered characteristic features of the claimed methodology of Burch above.   
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald
In the present case the burden is shifted to Applicant to prove that the intermetatarsal neuroma patient administered the sequential capsaicin dosing regimen of 20-300 g capsaicin, about every 16 weeks and repeated as often as necessary cited by Burch above will not achieve a reduction of pain by at least 2 on the numeric pain rating scale for a duration of at least 3 months or more, will not achieve a pain no greater than 1 for a duration of 3 months, and will not experience an improvement in the revised foot function index score of at least 1, within 2 weeks after administration of the 1st dose of capsaicin based upon the overlapping amounts of capsaicin administered, the overlapping frequency of dosing and time between dosing in the intermetatarsal neuroma patient. 

Applicant traverses the rejection. Applicant asserts that Burch fails to teach the instantly claimed methodology and Diamond fails to cure the deficiencies of Burch. 
 
Response to Arguments
Applicant’s arguments, filed 11/03/2021 are acknowledged and have been carefully considered but remain unpersuasive. Arguments pertaining to the teachings of Burch and the rejection of claims 1, 3, 6, 24, 41, 48, 55, 65, 69, 74 and 145 have been addressed above. Next, Regarding Applicant’s contention that Diamond fails to cure the deficiencies of Burch, Diamond teaches that administration of 100 g of capsaicin (ALGRX 4975) in the intermetatarsal space is effective at treating intermetatarsal neuroma in a phase II multicenter clinical trial. Patients comprised a pain score of at least 5.7 on an 11 point pain scale (0-10) prior to injection of capsaicin, and that 
As such,  said skilled artisan would have found it prima facie obvious to administer the regimen of Burch to an intermetatarsal neuroma patient with a pain of at least 4 in view of Diamond. Motivation to administer said regimen to a patient with a pain of at least 4 flows logically from the fact that capsaicin therapy was recognized in the art to be effective at treat intermetatarsal neuromas in patients with an average pain score of 5.7 prior to treatment, coupled with the knowledge that said capsaicin therapy resulted in a -3.5 pain score following 4 weeks after its administration. Accordingly, said artisan would have readily predicted that administration of the regimen of Burch to a  patient with a pain of at least 4 would have effectively reduced the pain in the subject in need. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628